Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 66 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. formerly Principal Investors Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 XX_ on March 1, 2009, pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Parts A and B of this registration statement were filed on Accession number 0000898745-09-000066 PRINCIPAL FUNDS, INC. R-1 CLASS SHARES R-2 CLASS SHARES R-3 CLASS SHARES R-4 CLASS SHARES R-5 CLASS SHARES The date of this Prospectus is March 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS Risk/Return Summary 5 LARGECAP US EQUITY FUNDS 9 Disciplined LargeCap Blend Fund 9 LargeCap Blend Fund I 20 LargeCap Blend Fund II 23 LargeCap Growth Fund 12 LargeCap Growth Fund I 25 LargeCap Growth Fund II 28 LargeCap S&P 500 Index Fund 14 LargeCap Value Fund 17 LargeCap Value Fund I 34 LargeCap Value Fund II 36 LargeCap Value Fund III 31 SMALL/MIDCAP US EQUITY FUNDS 39 MidCap Blend Fund 39 MidCap Growth Fund 42 MidCap Growth Fund II 56 MidCap Growth Fund III 50 MidCap S&P 400 Index Fund 44 MidCap Value Fund I 62 MidCap Value Fund II 47 MidCap Value Fund III 59 SmallCap Blend Fund 85 SmallCap Growth Fund 88 SmallCap Growth Fund I 67 SmallCap Growth Fund II 70 SmallCap Growth Fund III 73 SmallCap S&P 600 Index Fund 91 SmallCap Value Fund 76 SmallCap Value Fund I 79 SmallCap Value Fund II 82 SmallCap Value Fund III 94 INTERNATIONAL EQUITY FUNDS 96 Diversified International Fund 96 International Emerging Markets Fund 99 International Fund I 102 International Growth Fund 108 REAL ESTATE FUND 111 Real Estate Securities Fund 111 BALANCED/ASSET ALLOCATION FUNDS 114 Principal LifeTime Funds 114 Principal LifeTime Strategic Income Fund 117 Principal LifeTime 2010 Fund 118 Principal LifeTime 2015 Fund 119 Principal LifeTime 2020 Fund 120 Principal LifeTime 2025 Fund 121 2 Principal Fund, Inc. 1-800-547-7754 Principal LifeTime 2030 Fund 122 Principal LifeTime 2035 Fund 123 Principal LifeTime 2040 Fund 124 Principal LifeTime 2045 Fund 125 Principal LifeTime 2050 Fund 126 Principal LifeTime 2055 Fund 127 Strategic Asset Management Portfolios 131 Flexible Income Portfolio 134 Conservative Balanced Portfolio 135 Balanced Portfolio 136 Conservative Growth Portfolio 137 Strategic Growth Portfolio 138 SHORT-TERM FIXED INCOME FUNDS 142 Money Market Fund 142 Short-Term Bond Fund 145 Ultra Short Bond Fund 148 FIXED INCOME FUNDS 151 Bond & Mortgage Securities Fund 151 Core Plus Bond Fund I Government & High Quality Bond Fund 154 High Quality Intermediate-Term Bond Fund 156 Inflation Protection Fund 159 Mortgage Securities Fund Preferred Securities Fund 162 The Costs of Investing 165 Distribution Plans and Intermediary Compensation 165 Certain Investment Strategies and Related Risks 168 Management of the Funds 175 Pricing of Fund Shares 200 Purchase of Fund Shares 201 Redemption of Fund Shares 201 Exchange of Fund Shares 202 Frequent Purchases and Redemptions 202 Dividends and Distributions 203 Tax Considerations Fund Account Information 204 Portfolio Holdings Information 205 Financial Highlights 205 Appendix A - Summary of Principal Risks 319 Appendix B - Definitions of the Indices Referenced in this Prospectus 325 Appendix C - Description of Bond Ratings Additional Information 318 Principal Funds, Inc. www.principal.com RISK/RETURN SUMMARY Principal Funds, Inc. (Principal Funds) offers many investment portfolios. Princor Financial Services Corporation* (Princor) and Principal Funds Distributor, Inc. (PFD)* are co-distributors (collectively referred to as the Distributor) for the R-1, R-2, R-3, R-4, and R-5 Class shares. Principal Management Corporation* (Principal), the manager of each of the Funds, seeks to provide a broad range of investment approaches through Principal Funds. The Sub-Advisors and the Funds each sub-advises are: Sub-Advisor Fund(s) AllianceBernstein, L.P. LargeCap Value III Small Cap Growth I American Century Investment Management, Inc. LargeCap Growth II LargeCap Value II Barrow, Hanley, Mewhinney & Strauss, Inc. MidCap Value III Black Rock Financial Management, Inc. Inflation Protection Columbus Circle Investors* LargeCap Growth MidCap Growth SmallCap Growth III Dimensional Fund Advisors SmallCap Value II Edge Asset Management, Inc.* Mortgage Securities Strategic Asset Management Portfolios Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II LargeCap Blend I Goldman Sachs Asset Management LP MidCap Value I J.P. Morgan Investment Management, Inc. SmallCap Value I Jacobs Levy Equity Management, Inc. MidCap Growth II MidCap Value II Los Angeles Capital Management and Equity Research, Inc. MidCap Value I SmallCap Value III MacKay Shields LLC MidCap Growth II Mellon Capital Management Corporation SmallCap Value I Pacific Investment Management Company LLC Core Plus Bond I Principal Global Investors, LLC* Bond & Mortgage Securities Disciplined LargeCap Blend Diversified International Government & High Quality Bond High Quality Intermediate-Term Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend MidCap S&P 400 Index MidCap Value III Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap S&P 600 Index SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Real Estate Securities Pyramis Global Advisors, LLC International I Spectrum Asset Management, Inc.* Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. MidCap Growth III UBS Global Asset Management (Americas) Inc. LargeCap Value I SmallCap Growth II Vaughan Nelson Investment Management, LP SmallCap Value II Westwood Management Corporation LargeCap Value III 4 RISK/RETURN SUMMARY Principal Fund, Inc. 1-800-547-7754 * Principal Management Corporation; Columbus Circle Investors; Edge Asset Management, Inc.; PFD; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Princor; and Spectrum Asset Management, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . The Funds offer five classes of shares through this prospectus, each of which may be purchased through retirement plans though not all plans offer each Fund. Such plans may impose fees in addition to those charged by the Funds. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). EACH INVESTORS FINANCIAL CONSIDERATIONS ARE DIFFERENT. YOU SHOULD SPEAK WITH YOUR FINANCIAL PROFESSIONAL TO HELP YOU DECIDE WHICH SHARE CLASS IS BEST FOR YOU. In the description for each Fund, there is important information about the Funds: Main Strategies and Risks These sections describe each Funds investment objective and summarize how each Fund intends to achieve its investment objective. The Board of Directors may change a Funds objective or investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or principal investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that a Fund will meet its objective. The sections also describe each Funds primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption Certain Investment Strategies and Related RisksTemporary Defensive Measures. Each Fund is designed to be a portion of an investors portfolio. None of the Funds is intended to be a complete investment program. Investors should consider the risks of each Fund before making an investment and be prepared to bear investment losses during periods of adverse market conditions. The value of your investment in a Fund changes with the value of the investments held by that Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Funds. Factors that may adversely affect a particular Fund as a whole are called principal risks. The principal risks of investing in the Funds are stated as to each Fund in the Funds description. In addition to the risks identified in each Funds description, each of the Funds is also subject to credit and counterparty risk, liquidity risk, and market risk. Each Fund is also subject to underlying fund risk to the extent that a Principal LifeTime Fund or SAM Portfolio invests in the Fund. These risks, and each of the other principal risks, are more fully explained in Appendix A to this prospectus. Investment Results A bar chart and a table are included with each Fund that has annual returns for a full calendar year. They show the Funds annual returns and its long-term performance. The chart shows how the Class R-2s performance has varied from year-to-year. The table compares the Funds performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.) and an average of the performance of a group of mutual funds with a similar investment objective and management style (The averages used are prepared by independent statistical services.). Principal Funds, Inc. RISK/RETURN SUMMARY 5 www.principal.com Performance for classes of shares for periods prior to the date on which a Funds oldest share class began operations (as indicated in the tables on the following pages) is based on the performance of the oldest share class of the Fund, adjusted to reflect the expenses of the share class shown. The adjustments result in performance (for the period prior to the effective date of the share class shown) that is no higher than the historical performance of the oldest share class. A Funds past performance is not necessarily an indication of how the Fund will perform in the future. Fees and Expenses The annual operating expenses for each Fund are deducted from that Funds assets (stated as a percentage of Fund assets). Each Funds operating expenses are shown following each Funds description. A discussion of the fees is found in the section of the Prospectus titled The Costs of Investing. The examples following the expense tables for each Fund are intended to help investors compare the cost of investing in a particular Fund with the cost of investing in other mutual funds. NOTES: No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by Principal Funds, a Fund, Principal, any Sub-Advisor, Princor, or PFD. 6 RISK/RETURN SUMMARY Principal Fund, Inc. 1-800-547-7754 LARGECAP US EQUITY FUNDS D ISCIPLINED L ARGE C AP B LEND F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund invests primarily in common stocks of large capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Standard & Poors (S&P) 500 Index (as of the most recent calendar year end, this range was between approximately $0.5 billion and $406. 1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. In selecting securities for investment, the Sub-Advisor, PGI, looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Fund, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their expected investment value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI believes that changes in market expectations drive stock prices. Early identification of improving business fundamentals, early identification of positive change in expectations regarding future profitability of companies and paying prices that are below fair value for these stocks will result in investment management success. PGIs investment process seeks to systematically identify stocks with desirable characteristics and combine these stocks in a risk-managed portfolio to maximize return potential by controlling risk. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 30, 2002. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 7 www.principal.com Highest return for a quarter during the period of the bar chart above: Q2 03 14.82% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.90% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -38.58 -2.64 (after taxes on distributions) -38.68 -3.16 (after taxes on distributions and sale of shares) -24.96 -2.01 R-2 Class -38.52 -2.49 R-3 Class -38.42 -2.32 R-4 Class -38.26 -2.12 R-5 Class -38.18 -2.00 S&P 500 Index -37.00 -2.19 2.39 Morningstar Large Blend Category Average -37.79 -2.47 1.78 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 30, 2002. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 30, 2002. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 30, 2002). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.57% 0.57% 0.57% 0.57% 0.57% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0.53 0.45 0.32 0.28 0.26 Acquired Fund Fees and Expenses 0 0.01 0 0 0 Total Annual Fund Operating Expenses 1.46% 1.33% 1.15% 0.96% 0.84% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at 8 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $149 $462 $797 $1,746 R-2 Class 135 421 729 1,601 R-3 Class 117 365 633 1,398 R-4 Class 98 306 531 1,178 R-5 Class 86 268 466 1,307 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 9 www.principal.com L ARGE C AP B LEND F UND I Sub-Advisor(s): Goldman Sachs Asset Management, L.P. (GSAM) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in large, established companies. Main Strategies and Risks The Fund seeks its objective through investment in a broadly diversified portfolio of large cap and blue chip equity investments representing all major sectors of the U.S. economy. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the S&P 500 Index (as of the most recent calendar year end, the range was between approximately $0.5 billion and $406.1 billion)) measured at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. Up to 25% of Fund assets may be invested in foreign securities. GSAM seeks to outperform the S&P 500 Index by overweighting stocks that it believes are more likely to outperform the benchmark while underweighting stocks that it believes will lag the Index. GSAM seeks to add value from stock selection rather than sector rotation strategies or market timing. Its approach is to combine traditional fundamental analysis with sophisticated quantitative modeling and to carefully construct and manage the risk in the portfolio. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk GSAM became Sub-Advisor to the Fund on December 16, 2002. 10 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q2 03 13.99% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.49% Average Annual Total Returns (%) For the year ended October 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -36.88 -3.55 -5.41 (after taxes on distributions) -36.97 -3.71 -5.56 (after taxes on distributions and sale of shares) -23.85 -2.92 -4.44 R-2 Class -36.87 -3.42 -5.29 R-3 Class -36.74 -3.25 -5.11 R-4 Class -36.61 -3.07 -4.96 R-5 Class -36.49 -2.93 -4.81 S&P 500 Index -37.00 -2.19 -2.89 Morningstar Large Blend Category Average -37.79 -2.47 -3.65 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.44% 0.44% 0.44% 0.44% 0.44% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.33% 1.20% 1.02% 0.83% 0.71% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Effective July 1, 2009, Principal will contractually limit the Fund's Management Fees through the period ending February 28, 2011. The expense limit will reduce the Fund's Management Fees by 0.006% (expressed as a percent of average net assets on an annualized basis). Principal Funds, Inc. LARGECAP US EQUITY FUNDS 11 www.principal.com Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $135 $421 $729 $1,601 R-2 Class 122 381 660 1,455 R-3 Class 104 325 563 1,248 R-4 Class 85 265 460 1,025 R-5 Class 73 227 395 883 12 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 L ARGE C AP B LEND F UND II Sub-Advisor(s): T. Rowe Price Associates, Inc. (T. Rowe Price) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an actively managed portfolio of common stocks, but who prefer investing in larger, established companies. Main Strategies and Risks The Fund pursues its investment objective by investing primarily in equity securities of U.S. companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of the most recent calendar year end, this range was between approximately $0.5 billion and $406.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fundmay invest in some mid cap and other stocks that fall below the range of companies inthe S&P 500 Index. The Fund will generally remain fully invested (less than 5% cash reserves) and will have approximately the same industry weightings as compared to the S&P 500 Index. While the majority of assets will be invested in large-capitalization U.S. common stocks, small- and mid-capitalization stocks and foreign stocks (up to 25% of total assets) may also be purchased in keeping with Fund objectives. Securities may be sold for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. The market capitalization of companies in the Funds portfolio and the S&P 500 Index will change over time, and the Fund will not automatically sell or cease to purchase a stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. T. Rowe Price uses a disciplined portfolio construction process whereby it weights each sector approximately the same as the S&P 500 Index. Individual holdings within each sector, and their weights within the portfolio, can vary substantially from the S&P 500 Index. T. Rowe Price generally purchases for the Fund securities issued by companies in the S&P 500 Index, and therefore, its stock selection process will result in the purchase of both growth and value stocks. A team of T. Rowe Price equity analysts is directly responsible for selecting stocks for the Fund. Analysts select stocks from the industries they cover based on rigorous fundamental analysis that assesses the quality of the business franchise, earnings growth potential for the company, and stock valuation. The Fund seeks to take full advantage of the analysts focused expertise in their industries. A team of portfolio managers supervises the analysts and has the responsibility for the overall structure of the Fund and coordinating Fund investments. They also oversee the quantitative analysis that helps the analysts manage their industry-specific portfolios. In pursuing its investment objective, the Funds management has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain. These special situations might arise when T. Rowe Price believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. Call or put options may be purchased or sold on securities, financial indices, and foreign currencies. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 13 www.principal.com Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Value Stock Risk T. Rowe Price became Sub-Advisor to the Fund effective March 9, 2004. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q2 03 14.14% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.13% Average Annual Total Returns (%) For the year ended October 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -37.09 -2.93 -2.38 (after taxes on distributions) -37.17 -3.80 -3.00 (after taxes on distributions and sale of shares) -24.01 -2.36 -1.97 R-2 Class -37.04 -2.83 -2.23 R-3 Class -36.86 -2.64 -2.06 R-4 Class -36.77 -2.45 -1.85 R-5 Class -36.67 -2.33 -1.77 S&P 500 Index -37.00 -2.19 -2.89 Morningstar Large Blend Category Average -37.79 -2.47 -3.65 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. 14 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 15 www.principal.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.74% 0.74% 0.74% 0.74% 0.74% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses 0 0 0 0 0 Total Annual Fund Operating Expenses 1.63% 1.50% 1.32% 1.13% 1.01% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Effective July 1, 2009, Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.018% (expressed as a percent of average net assets on an annualized basis). Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $166 $514 $887 $1,933 R-2 Class 153 474 818 1,791 R-3 Class 134 418 723 1,590 R-4 Class 115 359 622 1,375 R-5 Class 103 322 558 1,236 16 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 L ARGE C AP G ROWTH F UND Sub-Advisor(s): Columbus Circle Investors (CCI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of large capitalization companies with strong earnings growth potential. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. To meet its investment objective, the Fund may invest in initial public offerings and up to 25% in foreign securities. CCI uses a bottom-up approach (focusing on individual stock selection rather than forecasting market trends) in its selection of individual securities that it believes have an above average potential for earnings growth. Selection is based on the premise that companies doing better than expected will have rising securities prices, while companies producing less than expected results will not. CCI refers to its discipline as positive momentum and positive surprise. Through in depth analysis of company fundamentals in the context of the prevailing economic environment, CCIs team of investment professionals selects companies that meet the criteria of positive momentum in a companys progress and positive surprise in reported results. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Initial Public Offerings Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk CCI became the Funds Sub-Advisor on January 5, 2005. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 17 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q4 01 13.49% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.97% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -43.30 -1.97 -6.58 (after taxes on distributions) -43.30 -2.07 -6.64 (after taxes on distributions and sale of shares) -28.14 -1.62 -5.34 R-2 Class -43.16 -1.81 -6.83 R-3 Class -43.12 -1.68 -6.29 R-4 Class -43.06 -1.51 -6.34 R-5 Class -42.96 -1.38 -6.45 Russell 1000 Growth Index -38.44 -3.42 -5.70 Morningstar Large Growth Category Average -40.67 -3.37 -6.23 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. During 2003, the Fund processed a significant (relative to the Class) As Of transaction that resulted in a gain to the remaining shareholders of the Class. In accordance with the Funds shareholder processing policies, this benefit insures all shareholders of the Class. Had such a gain not been recognized, the total return amounts expressed herein would have been smaller. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. During 2003, the Class experienced a significant withdrawal of monies by an affiliate. As the remaining shareholders held relatively small positions, the total return amounts expressed herein are greater than those that would have been experienced without the withdrawal. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. 18 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.62% 0.62% 0.62% 0.62% 0.62% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses 0 0 0 0 0 Total Annual Fund Operating Expenses 1.50% 1.37% 1.19% 1.00% 0.88% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $153 $474 $818 $1,791 R-2 Class 139 434 750 1,646 R-3 Class 121 378 654 1,443 R-4 Class 102 318 552 1,225 R-5 Class 90 281 488 1,084 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 19 www.principal.com L ARGE C AP G ROWTH F UND I Sub-Advisor(s): T. Rowe Price Associates, Inc. (T. Rowe Price) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks The Fund seeks to maximize long-term capital appreciation by investing primarily in growth-oriented equity securities of U.S. and, to a limited extent, foreign companies with large market capitalizations that exhibit strong growth and free cash flow potential. These companies are generally characterized as growth companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with market capitalizations within the range of companies in the Russell 1000® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fundmay invest in some mid cap and other stocks that fall below the range of companies in the Russell Index. The Funds investments in foreign companies will be limited to 25% of its total assets. The Fund may also purchase futures and options, in keeping with Fund objectives. The market capitalization of companies in the Funds portfolio and the Russell index will change over time, and the Fund will not automatically sell or cease to purchase the stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. T. Rowe Price generally looks for companies with an above-average rate of earnings and cash flow growth and a lucrative niche in the economy that gives them the ability to sustain earnings momentum even during times of slow economic growth. As a growth investor, T. Rowe Price believes that when a company increases its earnings faster than both inflation and the overall economy, the market will eventually reward it with a higher stock price. In pursuing its investment objective, T. Rowe Price has the discretion to purchase some securities that do not meet its normal investment criteria, as described above, when it perceives an unusual opportunity for gain. These special situations might arise when T. Rowe Price believes a security could increase in value for a variety of reasons, including a change in management, an extraordinary corporate event, or a temporary imbalance in the supply of or demand for the securities. The Fund may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. The Fund may actively trade securities in an attempt to achieve its investment objective. Futures and options contracts may be bought or sold for any number of reasons, including: to manage exposure to changes in interest rates and foreign currencies; as an efficient means of increasing or decreasing overall fund exposure to a specific part or broad segment of the U.S. or a foreign market; in an effort to enhance income; to protect the value of portfolio securities; and to serve as a cash management tool. Call or put options may be purchased or sold on securities, financial indices and foreign currencies. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with 20 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk T. Rowe Price became Sub-Advisor to the Fund on August 24, 2004. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 21 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q4 01 12.73% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.79% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -41.10 -5.13 -7.33 (after taxes on distributions) -41.10 -5.54 -7.60 (after taxes on distributions and sale of shares) -26.71 -4.16 -5.88 R-2 Class -41.05 -4.99 -7.22 R-3 Class -40.97 -4.83 -6.88 R-4 Class -40.81 -4.65 -6.89 R-5 Class -40.87 -4.56 -6.76 Russell 1000 Growth Index -38.44 -3.42 -5.70 Morningstar Large Growth Category Average -40.67 -3.37 -6.23 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deduced from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.73% 0.73% 0.73% 0.73% 0.73% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.61% 1.48% 1.30% 1.11% 0.99% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Effective July 1, 2009, Principal will contractually limit the Fund's Management Fees through the period ending February 28, 2011. The expense limit will reduce the Fund's Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). 22 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $164 $508 $876 $1,911 R-2 Class 151 468 808 1,768 R-3 Class 132 412 713 1,568 R-4 Class 113 353 612 1,352 R-5 Class 101 315 547 1,213 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 23 www.principal.com L ARGE C AP G ROWTH F UND II Sub-Advisor(s): American Century Investment Management, Inc. (American Century) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Growth Index (as of the most recent calendar year end, the range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. American Century selects stocks of larger-sized companies it believes will increase in value over time using a growth investment strategy it developed. In implementing this strategy, American Century uses a bottom-up approach to stock selection. This means that American Century makes investment decisions based primarily on its analysis of individual companies, rather than on broad economic forecasts. Management of the Fund is based on the belief that, over the long term, stock price movements follow growth in earnings, revenues and/or cash flow. Using its extensive computer database, as well as other primary analytical research tools, American Century tracks financial information for individual companies to identify and evaluate trends in earnings, revenues, and other business fundamentals. Under normal market conditions, the Funds portfolio will primarily consist of securities of companies demonstrating business improvement. Analytical indicators helping to identify signs of business improvement could include accelerating earnings or revenue growth rates, increasing cash flows, or other indications of the relative strength of a companys business. These techniques help American Century buy or hold the stocks of companies it believes have favorable growth prospects and sell the stocks of companies whose characteristics no longer meet their criteria. Although American Century intends to invest the Funds assets primarily in U.S. stocks, the Fund may invest up to 25% of its assets in securities of foreign companies. American Century does not attempt to time the market. Instead, under normal market conditions, it intends to keep the Fund essentially fully invested in stocks regardless of the movement of stock prices generally. When American Century believes it is prudent, the Fund may invest a portion of its assets in debt securities, options, preferred stock and equity equivalent securities, such as convertible securities, stock futures contracts or stock index futures contracts. Futures contracts, a type of derivative security, can help the Funds cash assets remain liquid while performing more like stocks. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. 24 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Growth Stock Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk American Century has been the Funds Sub-Advisor since December 6, 2000. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 25 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q4 01 14.47% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.96% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -38.46 -2.79 -5.94 (after taxes on distributions) -38.46 -3.69 -6.48 (after taxes on distributions and sale of shares) -25.00 -2.42 -4.90 R-2 Class -38.32 -2.64 -5.81 R-3 Class -38.25 -2.49 -5.66 R-4 Class -38.09 -2.31 -5.47 R-5 Class -38.02 -2.22 -5.37 Russell 1000 Growth Index -38.44 -3.42 -5.70 Morningstar Large Growth Category Average -40.67 -3.37 -6.23 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.93% 0.93% 0.93% 0.93% 0.93% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.82% 1.69% 1.51% 1.32% 1.20% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Effective July 1, 2009, Principal will contractually limit the Fund's Management Fees through the period ending February 28, 2011. The expense limit will reduce the Fund's Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). 26 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $185 $573 $985 $2,137 R-2 Class 172 533 918 1,998 R-3 Class 154 477 824 1,802 R-4 Class 134 418 723 1,590 R-5 Class 122 381 660 1,455 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 27 www.principal.com L ARGE C AP S&P 500 I NDEX F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies that compose the S&P 500 Index. PGI attempts to mirror the investment performance of the Index by allocating the Funds assets in approximately the same weightings as the S&P 500. The S&P 500 is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Each stock is weighted by its market capitalization which means larger companies have greater representation in the Index than smaller ones. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $0.5 billion and $406.1 billion. Market capitalization is defined as total current market value of a company's outstanding common stock. The Fund will invest in some mid cap stocks. Over the long-term, PGI seeks a very close correlation between performance of the Fund, before expenses, and that of the S&P 500. It is unlikely that a perfect correlation of 1.00 will be achieved. The Fund uses an indexing strategy and is not managed according to traditional methods of active investment management. Active management would include buying and selling securities based on economic, financial and investment judgment. Instead, the Fund uses a passive investment approach. Rather than judging the merits of a particular stock in selecting investments, PGI focuses on tracking the S&P 500. PGI may also use stock index futures as a substitute for the sale or purchase of securities. It does not attempt to manage market volatility, use defensive strategies or reduce the effect of any long-term periods of poor stock performance. The correlation between Fund and Index performance may be affected by the Funds expenses, changes in securities markets, changes in the composition of the Index and the timing of purchases and sales of Fund shares. The Fund may invest in futures and options, which could carry additional risks such as losses due to unanticipated market price movements and could also reduce the opportunity for gain. Because of the difficulty and expense of executing relatively small stock trades, the Fund may not always be invested in the less heavily weighted S&P 500 stocks. At times, the Funds portfolio may be weighted differently from the S&P 500, particularly if the Fund has a small level of assets to invest. In addition, the Funds ability to match the performance of the S&P 500 is affected to some degree by the size and timing of cash flows into and out of the Fund. The Fund is managed to attempt to minimize such effects. PGI reserves the right to omit or remove any of the S&P 500 stocks from the Fund if it determines that the stock is not sufficiently liquid. In addition, a stock might be excluded or removed from the Fund if extraordinary events or financial conditions lead PGI to believe that it should not be a part of the Funds assets. PGI may also elect to omit any S&P 500 stocks from the Fund if such stocks are issued by an affiliated company. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk NOTE: Standard & Poors 500 and S&P 500® are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Fund is not sponsored, endorsed, sold, or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Fund. 28 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 PGI has been the Funds Sub-Advisor since December 6, 2000. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q2 03 15.12% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.08% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -37.66 -3.23 -4.19 (after taxes on distributions) -37.80 -3.62 -4.50 (after taxes on distributions and sale of shares) -24.29 -2.59 -3.43 R-2 Class -37.51 -3.07 -4.04 R-3 Class -37.39 -2.91 -3.88 R-4 Class -37.42 -2.76 -3.71 R-5 Class -37.31 -2.62 -3.55 S&P 500 Index -37.00 -2.19 -2.89 Morningstar Large Blend Category Average -37.79 -2.47 -3.65 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.15% 0.15% 0.15% 0.15% 0.15% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0.54 0.46 0.33 0.29 0.27 Acquired Fund Fees and Expenses 0 0.01 0 0 0 Total Annual Fund Operating Expenses 1.05% 0.92% 0.74% 0.55% 0.43% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Principal Funds, Inc. LARGECAP US EQUITY FUNDS 29 www.principal.com Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $107 $334 $579 $1,283 R-2 Class 94 293 509 1,131 R-3 Class 76 237 411 918 R-4 Class 56 176 307 689 R-5 Class 44 138 241 542 30 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 L ARGE C AP V ALUE F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in companies that appear to be considered undervalued relative to similar companies. Main Strategies and Risks The Fund invests primarily in common stock and other equity securities of large capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000® Value Index, which as of the most recent calendar year end, ranged between approximately $0.02 billion and $421.8 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. Up to 25% of Fund assets may be invested in foreign securities. The Fund invests in stocks that, in the opinion of PGI, are undervalued in the marketplace at the time of purchase. Value stocks are often characterized by below average price/earnings ratios (P/E) and above average dividend yields relative to the overall market. Securities for the Fund are selected by consideration of the quality and price of individual issuers rather than forecasting stock market trends. The selection process focuses on four key elements: determination that a stock is selling below its fair market value; early recognition of changes in a companys underlying fundamentals; evaluation of the sustainability of fundamental changes; and monitoring a stocks behavior in the market to assess the timeliness of the investment. The equity investment philosophy of PGI, the Sub-Advisor, is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. To maximize stock selection skills as the primary driver of relative performance, PGI leverages technology in its research-driven approach and neutralizes unintended portfolio risks. PGI focuses its stock selections on established companies that it believes have improving business fundamentals. PGI constructs a portfolio that is benchmark aware in that it is sensitive to the sector (companies with similar characteristics) and security weightings of its benchmark. However, the Fund is actively managed and prepared to invest in sectors and industries differently from the benchmark. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Active Trading Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk PGI has been the Funds Sub-Advisor since December 6, 2000. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 31 www.principal.com The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q2 03 15.08% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.91% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -35.87 -2.16 -1.10 (after taxes on distributions) -36.05 -2.93 -1.65 (after taxes on distributions and sale of shares) -23.09 -1.64 -0.85 R-2 Class -35.74 -2.05 -0.92 R-3 Class -35.66 -1.86 -0.80 R-4 Class -35.55 -1.70 -0.63 R-5 Class -35.45 -1.58 -0.47 Russell 1000 Value Index -36.85 -0.79 -0.04 Morningstar Large Value Category Average -37.09 -1.79 -1.46 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.44% 0.44% 0.44% 0.44% 0.44% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10% N/A Other Expenses* 0.54 0.46 0.33 0.29 0.27 Acquired Fund Fees and Expenses 0 0.01 0 0 0 Total Annual Fund Operating Expenses 1.34% 1.21% 1.03% 0.84% 0.72% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 32 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $136 $425 $734 $1,613 R-2 Class 123 384 665 1,466 R-3 Class 105 328 569 1,259 R-4 Class 86 268 466 1,037 R-5 Class 74 230 401 894 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 33 www.principal.com L ARGE C AP V ALUE F UND I Sub-Advisor(s): UBS Global Asset Management (Americas) Inc. (UBS Global AM) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks but prefer investing in companies that appear to be considered undervalued relative to similar companies. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of large capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in securities of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Value Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. The Fund may invest up to 25% of its assets in securities of foreign companies. In selecting securities, UBS Global AM focuses on, among other things, identifying discrepancies between a securitys fundamental value and its market price. In this context, the fundamental value of a given security is the assessment of UBS Global AM of what a security is worth. UBS Global AM seeks to select securities with fundamental values that it estimates to be greater than its market value at any given time. For each stock under analysis, UBS Global AM bases its estimates of fundamental value upon economic, industry and company analysis, as well as upon a companys management team, competitive advantage and core competencies. UBS Global AM then compares its assessment of a securitys value against the prevailing market prices with the aim of constructing a portfolio of stocks with attractive relative price/value characteristics. UBS Global AM derives investment value and organizes collective investment insights with an emphasis on primary research and company visits. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk UBS Global AM has been the Funds Sub-Advisor since June 1, 2004. 34 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q4 06 7.44% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.17% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Life of Fund R-1 Class (before taxes) -39.82 -3.28 (after taxes on distributions) -39.93 -3.54 (after taxes on distributions and sale of shares) -25.75 -2.68 R-2 Class -39.75 -3.18 R-3 Class -39.63 -2.99 R-4 Class -39.50 -2.80 R-5 Class -39.43 -2.68 Russell 1000 Value Index -36.85 -1.19 Morningstar Large Value Category Average -37.09 -2.61 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on June 1, 2004. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (June 1, 2004). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.79% 0.79% 0.79% 0.79% 0.79% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.67% 1.54% 1.36% 1.17% 1.05% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Effective July 1, 2009, Principal will contractually limit the Fund's Management Fees through the period ending February 28, 2011. The expense limit will reduce the Fund's Management Fees by 0.014% (expressed as a percent of average net assets on an annualized basis). Principal Funds, Inc. LARGECAP US EQUITY FUNDS 35 www.principal.com Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $170 $526 $907 $1,976 R-2 Class 157 486 839 1,834 R-3 Class 138 431 745 1,635 R-4 Class 119 372 644 1,420 R-5 Class 107 334 579 1,283 36 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 L ARGE C AP V ALUE F UND II Sub-Advisor(s): American Century Investment Management, Inc. (American Century) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks but prefer investing in companies that appear to be considered undervalued relative to similar companies. On December 8, 2008, the Board of Directors of Principal Funds, Inc. approved the LargeCap Value Fund I's acquisition of the assets of LargeCap Value Fund II. This proposal does not necessitate a shareholder vote; however, additional information regarding the proposal will be provided to shareholders of the LargeCap Value Fund II. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of large capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in securities of companies with market capitalizations similar to companies in the Russell 1000® Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $421.8 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Fund will invest in some mid cap stocks. The Fund may invest up to 25% of its assets in securities of foreign companies. The Sub-Advisor, American Century, uses a value investment strategy that looks for companies that are temporarily out of favor in the market. American Century attempts to purchase the stocks of these undervalued companies and hold each stock until it has returned to favor in the market and their price has increased to, or is higher than, a level American Century believes more accurately reflects the fair value of the company. American Century may sell stocks from the Funds portfolio if it believes a stock no longer meets its valuation criteria. American Century does not attempt to time the market. Companies may be undervalued due to market declines, poor economic conditions, actual or anticipated bad news regarding the issuer or its industry, or because they have been overlooked by the market. To identify these companies, American Century looks for companies with earnings or cash flows and/or assets that may not be reflected accurately in the companies stock prices. American Century also may consider whether the companies securities have a favorable income-paying history and whether income payments are expected to continue or increase. Futures contracts, a type of derivative security, can help the Funds cash assets remain liquid while performing more like stocks. American Century has a policy governing futures contracts and similar derivative securities to help manage the risk of these types of investments. When American Century believes it is prudent, the Fund may invest a portion of its assets in debt securities of companies, debt obligations of governments and their agencies, options, and other similar securities. In the event of exceptional market or economic conditions, the Fund may as a temporary defensive measure, invest all or a substantial portion of its assets in cash, cash-equivalent securities, or short-term debt securities. To the extent the Fund assumes a defensive position, it will not be pursuing its objective of capital growth. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Foreign Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Mid Cap Stock Risk  Securities Lending Risk  U.S. Government Securities Risk  U.S. Government Sponsored  Value Stock Risk Securities Risk Principal Funds, Inc. LARGECAP US EQUITY FUNDS 37 www.principal.com American Century has been the Funds Sub-Advisor since December 29, 2004. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q4 06 7.25% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.12% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Life of Fund R-1 Class (before taxes) -37.79 -7.04 (after taxes on distributions) -38.03 -7.53 (after taxes on distributions and sale of shares) -24.25 -5.70 R-2 Class -37.69 -6.91 R-3 Class -37.65 -6.74 R-4 Class -37.41 -6.52 R-5 Class -37.41 -6.42 Russell 1000 Value Index -36.85 -4.69 Morningstar Large Value Category Average -37.09 -5.64 After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date these share classes were first sold (December 29, 2004). For further information about the Funds performance, see Risk/Return Summary-Investment Results. Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.85% 0.85% 0.85% 0.85% 0.85% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.75% 1.62% 1.44% 1.25% 1.13% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at 38 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $178 $551 $949 $2,062 R-2 Class 165 511 881 1,922 R-3 Class 147 456 787 1,724 R-4 Class 127 397 686 1,511 R-5 Class 115 359 622 1,375 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 39 www.principal.com L ARGE C AP V ALUE F UND III Sub-Advisor(s): AllianceBernstein L.P. ("AllianceBernstein") and Westwood Management Corp. ("Westwood") Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks but who prefer investing in companies that appear to be considered undervalued relative to similar companies. Main Strategies and Risks Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 Value Index (as of December 31, 2008, this range was between approximately $0.02 billion and $421.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock. The Fund will invest in some mid cap stocks. The Fund may invest up to 25% of its assets in securities of foreign companies. AllianceBernstein invests primarily in undervalued equity securities of companies that it believes offer above-average potential for growth in future earnings. AllianceBernstein employs an investment strategy generally described as "value" investing. The firm seeks securities that exhibit low financial ratios, can be acquired for less than what AllianceBernstein believes is the issuer's intrinsic value, or whose price appears attractive relative to the value of the dividends expected to be paid by the issuer in the future. Value-oriented investing entails adhering to a strong "sell discipline" that generally requires the sale of securities that have reached their intrinsic value or a target financial ratio. Value-oriented investments may include securities of companies in cyclical industries during periods when such securities appear to AllianceBernstein to have strong potential for capital appreciation or securities of "special situation" companies. A special situation company is one that AllianceBernstein believes has potential for significant future earnings growth but has not performed well in the recent past. These situations include companies with management changes, corporate or asset restructuring or significantly undervalued assets. For AllianceBernstein, identifying special situation companies and establishing an issuer's intrinsic value involves fundamental research about such companies and issuers. The equity securities in which Westwood invests will be primarily common stocks, but may also include shares of large-cap stocks of exchange-traded funds ("ETFs"), real estate investment trusts ("REITs"), royalty trusts, and master limited partnerships ("MLPs"). Westwood will generally invest in equity securities of domestic companies, but may also invest in equity securities of foreign companies. Westwood invests in approximately 40-60 securities with attractive valuations. In selecting investments for the Fund, Westwood utilizes a value style of investing in choosing common stocks that it believes are currently undervalued in the market and possess limited downside risk. Other key metrics for evaluating the risk/return profile of an investment include an improving return on equity, a declining debt/equity ratio and, in the case of common equities, positive earnings surprises without a corresponding increase in Wall Street estimates. Westwood has disciplines in place that serve as sell signals, such as a security reaching a predetermined price target or a change to a company's fundamentals that negatively impacts the original investment thesis. Westwood will not necessarily sell a security that has depreciated below the Fund's target capitalization range. Beginning on or about July 1, 2009, Principal will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is identified in the average annual total returns table. Principal's strategy is an active quantitative approach to asset management which Principal refers to as "structured equity." Principal's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks 40 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 relative to their weight in the Fund's benchmark index for performance. Through the structured equity strategy, Principal expects the Fund to achieve returns in excess of those of the Fund's benchmark index for performance with lower risk and improved predictability of returns for the entire Fund compared to the Fund's benchmark index for performance. Among the Principal risks (defined in Appendix A) of investing in the Fund are:  Equity Securities Risk  Exchange Rate Risk  Exchange-Traded Funds Risk  Foreign Securities Risk  Management Risk  Market Segment (Large Cap) Risk  Master Limited Partnerships Risk  Mid Cap Stock Risk  Real Estate Securities Risk  Royalty Trust Risk  Securities Lending Risk  Underlying Fund Risk  Value Stock Risk AllianceBernstein has been the Fund's Sub-Advisor since December 6, 2000. Westwood has been a sub-advisor to the Fund since July 15, 2008. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Highest return for a quarter during the period of the bar chart above: Q2 03 15.40% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.69% Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -41.35 -4.55 -0.76 (after taxes on distributions) -41.49 -5.14 -1.27 (after taxes on distributions and sale of shares) -26.69 -3.51 -0.51 R-2 Class -41.30 -4.41 -0.59 R-3 Class -41.18 -4.23 -0.13 R-4 Class -41.04 -4.05 -0.22 R-5 Class -40.98 -3.93 -0.10 Russell 1000 Value Index -36.85 -0.79 -0.04 Morningstar Large Value Category Average -37.09 -1.79 -1.46 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Principal Funds, Inc. LARGECAP US EQUITY FUNDS 41 www.principal.com (4) Lifetime results are measured from the date the Institutional Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. 42 LARGECAP US EQUITY FUNDS Principal Fund, Inc. 1-800-547-7754 Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 For the year ended October 31, 2008 Class Class Class Class Class Management Fees 0.77% 0.77% 0.77% 0.77% 0.77% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses* 0 0 0 0 0 Total Annual Fund Operating Expenses 1.65% 1.52% 1.34% 1.15% 1.03% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 Effective July 1, 2009, Principal will contractually limit the Fund's Management Fees through the period ending February 28, 2011. The expense limit will reduce the Fund's Management Fees by 0.012% (expressed as a percent of average net assets on an annualized basis). Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. the Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 R-1 Class $168 $520 $897 $1,955 R-2 Class 155 480 829 1,813 R-3 Class 136 425 734 1,613 R-4 Class 117 365 633 1,398 R-5 Class 105 328 569 1,259 Principal Funds, Inc. LARGECAP US EQUITY FUNDS 43 www.principal.com SMALL/MIDCAP US EQUITY FUNDS M ID C AP B LEND F UND Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Fund seeks long-term growth of capital. Investor Profile: The Fund may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for short-term fluctuations in the value of investments. Main Strategies and Risks The Fund invests primarily in common stocks and other equity securities of medium capitalization companies. Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in common stocks of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell MidCap® Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $14.9 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. Up to 25% of Fund assets may be invested in foreign securities. In selecting securities for investment, PGI looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Fund, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their inherent value and avoiding stocks whose price has been artificially built up.
